       Case 3:20-cv-03399-WHO Document 79 Filed 04/21/21 Page 1 of 1



 1                                       UNITED STATES DISTRICT COURT

 2                                  NORTHERN DISTRICT OF CALIFORNIA

 3                                          SAN FRANCISCO DIVISION

 4

 5   KHOROS, LLC,                                      Case No. 3:20-cv-03399-WHO

 6                          Plaintiff,
                                                       ORDER GRANTING CONTINUANCE
 7           v.                                        OF CASE MANAGEMENT
                                                       CONFERENCE AND RELATED
 8   LENOVO (UNITED STATES), INC.,                     DEADLINES
     and LENOVO (BEIJING), LTD.
 9                                                     Judge:     Hon. William H. Orrick
                            Defendants.
10                                                     Complaint filed: May 19, 2020

11

12

13      ORDER GRANTING CONTINUANCE OF CASE MANAGEMENT CONFERENCE
                            AND RELATED DATES
14

15           Having considered the Parties’ Joint Stipulation to Continue the Case Management

16   Conference, the Court finds good cause and, pursuant to stipulation, ORDERS the following new

17   deadlines:

18       1. The Case Management Conference statement deadline is Tuesday, May 18, 2021;

19       2. The Case Management Conference will occur on May 25, 2021 at 2:00 p.m.; and

20       3. All other deadlines in the case will remain unchanged.

21

22           April 21
     Date: ___________________, 2021

23                                                  _____________________________________
                                                    Honorable William H. Orrick
24                                                  UNITED STATES DISTRICT JUDGE

25

26

27

28
                                                                     JOINT STIPULATION TO CONTINUE CMC
                                                     -6-         CONFERENCE AND [PROPOSED] ORDER; CASE
                                                                                    NO. 3:20-CV-03399-WHO
     SFACTIVE-906036170.1
